Citation Nr: 1629868	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-16 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a sleep disorder, to include narcolepsy and insomnia. 


REPRESENTATION

Appellant represented by:	Fernando V. Narvaez, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to November 1977 and August 1980 to August 1997.

This appeal comes before the Board of Veterans' Appeals (Board) from August 2010 and September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In March 2015 the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Board in an August 2015 decision reopened the claim for service connection for hypertension.  The Board then remanded both the claims presently on appeal.  These claims now return to the Board for further review.  

The issue of service connection for a sleep disorder, to include narcolepsy and insomnia, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Hypertension developed in service and has persisted up to the present.





CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the claim of entitlement to service connection for hypertension.  Therefore, no discussion of VA's duty to notify or assist is necessary.  Similarly, while medical evidence has been added to the record following the issuance of the supplemental statement of the case (SSOC) in February 2016, no remand for RO review and issuance of a new SSOC is required prior to the Board's grant herein of service connection for hypertension, because the Veteran is not prejudiced by this decision.  See 38 C.F.R. § 20.1304 (2015) (additional SSOC issuance requirement).  

The Veteran and her representative contend that she has been hypertensive since service, and that service connection should accordingly be granted.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  Establishing service connection generally requires medical, or in certain circumstances, lay evidence of 1) a current disability; 2) an in-service incurrence or aggravation of a disease or injury; and 3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2015).  Walker v. Shinseki, 708 F.3d 1331, 1338   (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Hypertension is a chronic disease as listed in 38 C.F.R. § 3.309.  As discussed below, the evidence of record supports ongoing hypertension beginning in service, notwithstanding VA examiners' opinions to the contrary.  

Service records reveal that elevated blood pressure readings were present within the last year of service.  A March 1997 report of medical history noted that the Veteran had high blood pressure "several times."  A service treatment record later in March 1997 noted that the Veteran had high blood pressure that day as well as the day before.  At a March 1997 VA examination for compensation purposes, seated blood pressure was 140/96.  However, hypertension was not then diagnosed.  

The Veteran was afforded VA examinations in both May 2010 and December 2015 addressing claimed hypertension.  Both examiners provided opinions that the hypertension was not incurred in service or caused by an in-service injury, event, or illness.   However, the Board here rejects both these opinions as not supported by adequate rationales, as discussed below.  

The December 2015 VA examiner observed that the Veteran's hypertension was being managed by VA, and accurately noted, "Veteran's history of elevated blood pressure readings began in 1997 as documented in her [service medical records] and has progressed to requiring daily medication for hypertension."  

The examiner reviewed the record and noted the following blood pressure readings on particular dates:  

03/06/1997: 142/86
03/18/1997: 140/96
07/16/1997: 144/94
04/16/1998: 150/84
05/21/1998: 179/93
08/31/1998: 138/87
03/19/1999: 139/72
11/03/1999: 146/82
12/02/1999: 142/85
01/28/2000: 140/85
02/08/2000: 148/79
05/05/2000: 143/90
03/06/2001: 157/92

The examiner then nonetheless concluded that the Veteran's hypertension was not at least as likely as not incurred in service or caused by an in-service injury, event, or illness.   

The Board observes that this opinion appears inconsistent with the evidence.  If elevated blood pressure readings began in service and progressed to the present state of hypertension requiring medication, this would suggest that the high blood pressure identified in service was one and the same condition which progressed to the hypertension the Veteran has currently.

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).   Here, the Board is compelled to discount the opinions of the December 2015 VA examiner as to whether hypertension developed in service as non-probative, because the examiner did not provide a rationale adequately addressing the clearly documented, relevant record of elevated blood pressure readings from service.   An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  A medical opinion that contains only data and conclusions cannot be accorded any weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

For similar reasons, the Board must discount the prior VA examiner's opinion in May 2010.  That examiner opined that the Veteran's hypertension was not related to service because the Veteran's blood pressure readings in service were consistently in the normal range.  However, as the historical blood pressure readings noted by the August 2015 examiner reflect, the Veteran's blood pressure was not consistently in the normal range in service.  Rather, readings in March and July of 1997, while the Veteran was still in service, were in the hypertensive range.  See Note following 38 C.F.R. § 7101 (2015) ("the term hypertension means that the diastolic pressure is predominantly 90 mm, or greater").  Thus, the May 2010 VA examiner's opinion is also not probative, because it was based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The record does contain a medical opinion addressing the Veteran's hypertension which the Board has not rejected on this basis of inadequacy.   The Veteran's primary care physician at VA, in a May 2015 letter, stated that it was as likely as not that the Veteran's hypertension was related to the Veteran's service.  She explained that she had reviewed copies of the Veteran's military records, and systolic or diastolic blood pressure readings supported this conclusion.  While the letter did not clearly articulate that elevate blood pressure readings in service supported the conclusion that the Veteran's hypertension developed in service, the letter did imply this conclusion.  

The Board concludes that there is sufficient evidence of record to support the claim, with the preponderance of the evidence supporting hypertension which developed in service and progressed up to the present time.  Hence, the Board finds the evidence at least in equipoise regarding whether current hypertension was incurred in service.  Therefore, service connection for hypertension is granted.  38 C.F.R. § 3.303; see 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  



ORDER

Entitlement to service connection for hypertension is granted.


REMAND

Narcolepsy/Insomnia

Service records reflect that the Veteran was seen in February 1997 for problems including increased stress which seemed to be causing insomnia.  She then complained of headaches.  Hormone replacement therapy was noted for treatment of hot flashes.  

In March 1997 the Veteran underwent a neurology consultation for difficulties including throbbing headaches and insomnia, described as awakening with intrusive thoughts of work and life problems and inability to get back to sleep.  The neurologist assessed migraine headache and insomnia, and attributed both of these conditions to psychosocial stressors.  A mental health approach including relaxation techniques were then agreed to.  Upon follow up a few days later the Veteran again reported headache, attributed in that record to both estrogen and stress. She obtained headache relief with medication.  She also then reported going to mental health for stress management. 

Later in March 1997 a treatment record noted that the Veteran had problems sleeping "throughout the night."  Another March 1997 treatment record noted that the Veteran had "suicidal thoughts/stress/depression"  and was currently being seen for mental health care.  

At a March 1997 VA examination for compensation purposes a history was noted of stress which had been elevated over the past three months, with "decreased ability to sleep, decreased concentration, decreased patience and frequent headaches."  She had been given sleep medications.  The Veteran reported anxiety related to leaving the service.  A sleep disorder was not then diagnosed.  

A December 2015 VA examination addressed sleep disorders including sleep apnea.  The examiner noted that obstructive sleep apnea had been diagnosed in April 2015.  The Veteran's symptoms included excessive sleepiness in most sedentary activities with the need to take a nap daily, always waking up in the morning feeling tired, and feeling fatigue throughout the day despite increased sleep time.  She denied difficulty falling asleep.  The examiner noted that the Veteran was diagnosed with sleep apnea hypopnea syndrome, which was partially relieved by nasal CPAP.  She was also taking Zolpidem for sleep assistance.  

The December 2015 examiner reviewed the Veteran's history of having first undergone a sleep study in May 2007 for excessive daytime sleepiness and a history of snoring, with evidence not then found of sleep apnea-hypopnea syndrome.  The examiner noted that due to continued complaints another sleep study was performed in April 2015, and this revealed snoring associated with severe obstructive sleep apnea hypopnea syndrome with persistent daytime hypersomnolence.  

The examiner opined that the Veteran's obstructive sleep apnea was not at least as likely as not incurred in or caused by service, based on the absence of a diagnosis or treatment for obstructive sleep apnea in service, and based on sleep studies in 2007 and 2008, both of which showed no sleep apnea, and a sleep study in April 2015 showing snoring with severe obstructive sleep apnea hypopnea syndrome.  

The examiner further opined that a baseline for sleep apnea could not be established for purposes of addressing aggravation by service-connected disabilities, and concluded that the sleep apnea had not progressed beyond its usual course due to service-connected disabilities because the Veteran's narcolepsy and sleep apnea were "not aggravated due to service connected conditions or side effect of any medications." 

The Board observes that this above-quoted rationale by the December 2015 examiner amounts to a restatement of opinion, and is not a rationale, or medically informed reasoning, to support the conclusion that the Veteran's sleep apnea and narcolepsy were not aggravated by any service-connected condition.
Regarding narcolepsy, the examiner opined that it was also not at least as likely as not incurred in or caused by an in-service injury, even, or illness.  She provided a rationale that the Veteran was not diagnosed or treated for narcolepsy in service and that she was diagnosed eight years after service.  She additionally concluded that the Veteran's narcolepsy was not related to her sleep disorder diagnosed in service. 

However, the examiner was instructed by the Board's August 2015 remand to "specifically discuss" the Veteran's testimony and evidence of naps in service.  While the examiner noted the Veteran's "history of excessive sleepiness while in most sedentary activities with the need to nap daily for 30 minutes to one hour at noon," the examiner did not explain how current narcolepsy did not develop in service if those same symptoms are persistent from service.  The VA examiner appears to be diagnosing two conditions, narcolepsy and obstructive sleep apnea, and yet appears to rely in part on the absence of evidence of sleep apnea in service to support the absence of service-related narcolepsy.  The examiner's conclusion that the Veteran's narcolepsy is not related to her sleep disorder in service appears to be based on the examiner's observation that in service treatment records the Veteran's insomnia was attributed to "psychosocial stress."  However, the examiner is thus effectively relying on the medical findings in service, without consideration of the Veteran's self-report of her history of sleep difficulties, which the examiner was instructed to do in the Board's remand.  Thus, the Board's prior remand instructions were not substantially complied with, regrettably requiring the present remand.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Additionally, the Board instructed the examiner to discuss the clinical significance of the Veteran's estrogen therapy.  This the examiner did not do, and this should also be addressed upon remand.  

In order to secure an examination providing an adequate discussion of relevant evidence, the Board believes that a new examination by a different examiner is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the Veteran dated from April 2016 to the present.  

All attempts to obtain these records should be documented in the record.  Any negative replies must be in writing, and associated with the Veteran's record.

2.  After the record development is completed, provide the Veteran with a VA examination for sleep disorders by an examiner other than the one who examined the Veteran for sleep disorders in December 2015.  The Veteran's electronic record should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions must be provided.  The examiner is asked to determine:

a)  Whether the Veteran has had a sleep disorder or sleep disorders during the pendency of her claim, and, if so,

b)  For each sleep disorder found, opine whether it is at least as likely as not (50 percent or greater probability) that the sleep disorder began in service, was caused by service, or is otherwise etiologically related to service.  

c)  For both these questions of whether the Veteran has sleep disorder(s) and whether any began in service or is etiologically related to service, the examiner must consider the Veteran's lay statement regarding her history of a sleep disorder, any additional pertinent evidence of record, as well as accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.  

The examiner is asked to specifically discuss the Veteran's testimony and evidence of having to take naps during lunchtime while in service.

The examiner should also discuss the clinical significance, if any, of the Veteran's estrogen therapy.  

The examiner must not rely solely on the absence of a sleep disorder in service as the basis for a negative opinion.  The question is whether any current sleep disorder is related to service.  

d)  The examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any sleep disorder disability was caused by or aggravated by the Veteran's service connected disabilities to include as a side effect of medication taken for a service-connected disability.

The examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression, not a temporary flare-up of symptoms.

3.  After the development requested is completed, readjudicate the claim for service connection for a sleep disorder, to include narcolepsy and insomnia.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


